DETAILED ACTION
This office action is in response to amendment filed on 08/26/2022. This action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/26/2022 has been entered. Claims 1 - 2, 4 - 12, 14 - 27 remain pending in the application. Applicant’s amendment to the claims have overcome the 101 rejection previously set forth in the Non-Final Office Action mailed on 05/26/2022.
Response to Arguments
With respect to the previous 112f interpretation, Applicant argued that the limitation “user interface”, as recited in claim 2 and 12, would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. (Remarks, page 8 – 9). 
Examiner respectfully disagreed to the argument. The term “interface” is acting as a generic placeholder that has no specific structural meanings. Adding the term “user” does not explicitly modify the term “interface” to have sufficient structure to perform a function. The “user interface” could be software per se that presents notification internally to a software. Therefore, based on the claim language of claims 2 and 12, it met three-prong test under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (MPEP § 2181, subsection I). The specification, par. [0026], discloses “user interfaces may include one or more screens, microphones, mice, touchpads, keyboards, or any other interface providing a mechanism for user input”. Therefore, the 112(a) and 112(b) rejections corresponding to the 112f interpretation will not be established.

	Applicant’s arguments with respect to the 102 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2, “a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components.”
Claim 12, “a user interface configured to present a notification corresponding to the determined operational domain state of the control system components.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “user interface” is described as one or more screen, microphone or other interface providing mechanism for user input. (The specification, par. [0026], discloses “user interfaces may include one or more screens, microphones, mice, touchpads, keyboards, or any other interface providing a mechanism for user input”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 – 9, 15 – 19, 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 is dependent of claim 6 and is further dependent of claim 5 which limits the limitation “one or more parameter” of claim 5 as the “self-probability values” and “input probability values”.  The amended claim 1 has incorporated the subject matter of claim 7 but has not included all the limitation of the claims upon which claim 7 depends. Therefore, it causes claim 5 being indefinite as it is unclear whether the “one or more parameters” as recited in claim 5 are directed to the “self-probability values” and the “input probability value” as recited in claim 1 or not.
Claim 6 – 9 are dependent of claim 5, thus being rejected under 112b rejection for the same basis as claim 5 above.
Claim 15 recites a vehicle that has substantially same scope as claim 5, thus being rejected under 112b rejection for the same basis as described in claim 5 above.
Claims 16 – 19 are dependent of claim 15, thus being rejected under 112b rejection for the same basis as claim 15 above.
Claim 21 recites a medium that has substantially same scope as claim 5, thus being rejected under 112b rejection for the same basis as claim 5 above.
Claims 22 – 23 are dependent of claim 21, thus being rejected under 112b rejection for the same basis as claim 21 above.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 6, 9 – 11, 14 – 16, 19 – 21, 23 – 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Barnett, William (Publication No. US 20210390402 A1; hereafter Barnett) in view of Krieger et al. (English Translation of DE 102007010978 A1; hereafter Krieger).
Regarding to claim 1, Barnett teaches A system for monitoring an operational domain in an automated vehicle (AV), the system comprising: 
	a memory configured to store instructions; ([Par. 0043], “Embodiments may be implemented as one or more computer program comprising instructions that, when executed by a system comprising one or more computer devices, causes the system to carry out any of the methods described herein.”) and 
one or more processors configured to execute the stored instructions to: 
		determine interdependencies between components of the AV; ([Par. 0080 – 0081], “Each link 11 between the various pairs of nodes represents a possible relationship between elements of the complex system, and the weight, or strength, of a link is used to indicate the strength of the relationship between the two nodes that the link connects along with, optionally, other information pertaining to the relationship between the nodes. Each link contains one or more attributes of one or more weightings that indicate specific relationships between the nodes. These weights may change, based on the context of the relationship between the two nodes. [0081] As an example, a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.” wherein the “link between two nodes” reads on the “interdependencies” between nodes representing hardware component of the self-driving vehicle). 
		determine an operational domain state of the one or more components based on the determined interdependencies; ([Par. 0082], “The nodes N can be connected via links 11 within the same scope (i.e. within a common domain) or across domains. Domains are described below in more detail, but generally define groups of nodes having certain common properties.” [Par. 0085], “In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied”. This is interpreted as components that are linked to each other within a domain could provide constraints on one component based on operation of the other component within the link. The “constraints to be applied to components in the link” reads on the “operational domain state of the components”)  and 
provide an output signal representing the operational domain state of the one or more components to a mobility system of the AV to control the mobility system. ([Par. 0085], “The optional “other information” referred to above, pertaining to the relationship between the nodes may include context-specific information based on the types of the nodes. For example, for a node relating to an apparatus or product (node 1) linked to a node relating to users of that apparatus or product (node 2), the link information may include, for each apparatus or product to each type of user, restrictions of the product to the user, or other properties of the product. In the context of an autonomous, self-learning or self-modifying vehicle, the link information could provide constraints on the way one node operates in particular environments. For example, a wheel may only spin to a maximum speed when connected to a particular gear in a certain environment. The link could contain context information, or constraints to be applied.” This is interpreted as based on the operational domain of a node in a link, it could generate a constraint signal on way the other node (e.g. wheel) operates in particular environment and allowing to control the operation of movement of the vehicle more efficiently.)

	Barnett teaches to determine operational state of the one or more component of the AV based on the determined interdependencies as described above, but does not explicitly disclose to determine a self-probability value of one or more of the component; determine one or more input probability values, based on the determined interdependencies, of one or more other of the components of the AV having an interdependency with the one or more components; determine an operational domain state of the one or more components based on the determined self-probability value of the one or more components and the one or more input probability values of the one or more other components;

	However, Krieger teaches determine a self-probability value of one or more of the component; [Par. 0012], “In order to be able to determine confidence values for defectiveness for the individual components of the electrical system, it is proposed to create a Bayesian network from the aforementioned information, all of which are known from the production of the electrical system. Using simple electrotechnical knowledge, it is possible to determine from the structure data set how a failure of a component influences other components in a cause-effect relationship… When creating the Bayesian network, a node is generated for each error event and for each component. The Bayesian network forms a cause-effect relationship between the components and the fault events: if, in the example given above, a further component is connected to the input of the component, the input, the component and the further component are assigned to the fault event.”; [Par. 0013], “On the basis of the a priori probabilities, it is possible by means of the Bayesian network to calculate for each of the nodes and thus also for each of the components a confidence value that the respective component is faulty.” Wherein the “confidence value” assigned to each of node with respect to respective component reads on the “self-probability”)

determine one or more input probability values, based on the determined interdependencies, of one or more other of the components of the AV having an interdependency with the one or more components; ([Par. 0012], “The Bayesian network forms a cause-effect relationship between the components and the fault events: if, in the example given above, a further component is connected to the input of the component, the input, the component and the further component are assigned to the fault event.”) [Par. 0017], “the network generation unit is designed to include effect information indicating how strongly an active chain impacts the occurrence of an error event during the generation of the Bayesian network in such a way that probabilities assigned to the direct child nodes of the active nodes are influenced, wherein an active chain comprises a node assigned to the active node and the components assigned therewith in a cause-effect relationship and the switching nodes possibly arranged between these nodes assigned to the components and the active node. Thus, an action chain comprises in a cause-effect relationship all those nodes of the Bayesian network which act as a cause on the action node.” Wherein the “probabilities assigned to the child node” reads on the “input probabilities value”. The child node is having interdependency on the active node.)

determine an operational domain state of the one or more components based on the determined self-probability value of the one or more components and the one or more input probability values of the one or more other components; ([Par. 0013], “all fault events are analyzed, i.e. all fault event memories of all complex components of the electrical system are read out and thus all confidence values in the fault ability of the corresponding nodes of the fault events are defined to 0 or100%, depending on whether a corresponding fault event entry is not present or present. By feeding this evidence into the Bayesian network, the confidence values of the individual components for their defectiveness scan be recalculated. Thus, a confidence value for the respective defectiveness is obtained for each of the components. Based on these confidence values, it is now possible to create a sorted list of possibly faulty components that is sorted according to these confidence values.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Barnett to incorporate the teaching of Krieger. The modification would have been obvious because by determining the self-probability and input probability assigned to the nodes, it ensures the accuracy of the determination of operational domain state of the component.
	

Regarding to claim 4, the combination of Barnett and Krieger teach the system of claim 1.
Barnett further teaches wherein the determination of the interdependencies between the components comprises: 
	associating system nodes with the components of the AV; and 
	mapping two or more of the associated system nodes together to determine the interdependencies.
([Par. 0080 – 0081], “Each link 11 between the various pairs of nodes represents a possible relationship between elements of the complex system, and the weight, or strength, of a link is used to indicate the strength of the relationship between the two nodes that the link connects along with, optionally, other information pertaining to the relationship between the nodes. Each link contains one or more attributes of one or more weightings that indicate specific relationships between the nodes. These weights may change, based on the context of the relationship between the two nodes. [0081] As an example, a link between a braking control application node and a vehicle load (or mass or weight) determining application node within an automated vehicle could be used to represent the manner in which the braking control node responds to instructions issued by the vehicle load determining node in order to optimise braking force for a given weight or mass distribution in a vehicle. The link weight could be used to represent the frequency with which the vehicle load determining node issues instructions to the braking control node, or a control voltage is delivered to specific actuators, etc.” wherein the “link between two nodes” reads on the “interdependencies” between nodes representing hardware component of the self-driving vehicle).

Regarding to claim 5, the combination of Barnett and Krieger teach the system of claim 1.
Barnett further teaches wherein the one or more processors are further configured to 
define an operational domain class including one or more parameters; ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain. The “operating” domain may be a domain that includes nodes representing functional units, divisions or components of the modelled system, and/or processes carried out by the modelled system, that make use of elements within the “resource” domain in order to perform the ultimate function(s) of the system being modelled. The operating domain may specify the overall functioning system definition for a machine or system, for example specifying the relationship between hardware elements in the resource domain and the processes in the operating domain that use the hardware elements.” Wherein each particular domain such as “resource domain” and “operating domain” read on the “operational domain class”)
associate the operational domain class with the one or more of the components, wherein the determination of the operational domain state is based on the operational domain class and the determined interdependencies. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain. The “operating” domain may be a domain that includes nodes representing functional units, divisions or components of the modelled system, and/or processes carried out by the modelled system, that make use of elements within the “resource” domain in order to perform the ultimate function(s) of the system being modelled. The operating domain may specify the overall functioning system definition for a machine or system, for example specifying the relationship between hardware elements in the resource domain and the processes in the operating domain that use the hardware elements.”; [Par. 0243], “ In relation to the above optimisation, and as an example, if a road-based autonomous vehicle having a particular configuration of nodes (e.g. tires node in relation to wheels node) is performing badly in a snow environment, a different model is adopted, such as a tractor model in which the wheels nodes and tire nodes have the same relationship but due to a change in the data contained in the nodes (e.g. change of type of wheel node), the resulting performance in snow is significantly improved.” This is interpreted as the operational state of the component is determined based on the relationship of the components and domain class that they belongs, thereby, increasing driving efficiency in particular environment.)

Regarding to claim 6, the combination of Barnett and Krieger teach the system of claim 5.
Barnett further teaches wherein the one or more parameters comprise: probability parameters of output data associated with the one or more components, error parameters of the output data, and state parameters corresponding to an operating compliance of the one or more components with respect to the operational domain. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. This is at least mapped to “one parameter corresponding to an operating compliance of one or more components with respect to the operational domain.”)

Regarding to claim 7, the combination of Barnett and Krieger teach the system of claim 6.
Krieger further teaches wherein the probability parameters  include the self-probability value associated with the one or more components and the one or more input probability values associated with the one or more other components having an interdependency with the one or more components. ([Par. 0012], “The Bayesian network forms a cause-effect relationship between the components and the fault events: if, in the example given above, a further component is connected to the input of the component, the input, the component and the further component are assigned to the fault event.”; [Par. 0013], “On the basis of the a priori probabilities, it is possible by means of the Bayesian network to calculate for each of the nodes and thus also for each of the components a confidence value that the respective component is faulty.”; [Par. 0017], “the network generation unit is designed to include effect information indicating how strongly an active chain impacts the occurrence of an error event during the generation of the Bayesian network in such a way that probabilities assigned to the direct child nodes of the active nodes are influenced, wherein an active chain comprises a node assigned to the active node and the components assigned therewith in a cause-effect relationship and the switching nodes possibly arranged between these nodes assigned to the components and the active node.”;   Wherein the “confidence value” assigned to each of node with respect to respective component reads on the “self-probability” and the “probability” assigned to child nodes reads on the “input probability value” ) 

Regarding to claim 9, the combination of Barnett and Krieger teach the system of claim 6.
	Barnett further teaches 	wherein the one or more parameters comprise at least one of: a function value defining a functional relationship of the probability parameters, a function value defining a functional relationship of the error parameters, and a function value defining a functional relationship of the state parameters. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.”; [Par. 0150], “The metric values may be stored in the links between nodes that make up a particular query path relevant to the performance metric being assessed. For instance, if one performance metric for autonomous vehicles connects between nodes relating to actuators, sensors, motors and wheels, the links between data in those node types will have a series of observations. The metric values between all models can be normalised, regardless of size (i.e. the number of node data records within models).Each link may have an associated performance value, having a value somewhere between the highest and lowest possible values. These values can be normalised. For example, a normalised value can be obtained by: normalised value=observed value/(highest possible value−lowest possible value). A standardised normalised performance value can therefore be created across two (or more) models so that like for like performance can be compared.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. The “metric value” among the link reads on the “function valued defining relationship of the state parameters.” This is at least mapped to “a function value defining a functional relationship of the state parameter”)

Regarding to claim 10, the combination of Barnett and Krieger teach the system of claim 1.
Barnet further teaches wherein the one or more processors are further configured to determine hierarchies between components of the AV, the operational domain state being determined based on the determined interdependencies and the hierarchies. ([Par. 0095 – 0097], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. [0096] A complex system can contain multiple “operating” domains, each of which may be active at some point in time, but not necessarily at the same time. In particular, each operating domain may be a parent domain, containing multiple child sub-domains. The child sub-domains can themselves exist at different points in time, such as the above mentioned resource domains, each of which is also active at different points in time. [0097] By using such a hierarchical domain based model, it allows the creation and modification of specific parts of the model. For example, if desired, only the data records associated with nodes in a particular domain can be changed. In the scenario in which a parent domain may comprise a series of subdomains, some or all of which may be valid, rather than having to create a whole new model and run analytics on each set, as described below, the data associated with nodes in a particular domain can be changed.” [Par. 0101], “Each node is maintained within a hierarchically structured series of domains and subdomains. Each node can reside within any single domain and domains can contain other domains(subdomains). Each node can relate to another node within its own domain or between domains. System elements represented by nodes can be linked across or within domains.” Wherein each node in the domain is associated with a component or hardware element, thereby, the hierarchy of domain is also associated with hierarchy of corresponding components.)

Claim 11 recites an automated vehicle (AV) having an operational domain that has substantially similar scope as the system of claim 1, thus being rejected for the same basis as claim 1 above.
Barnet further teaches a mobility system configured control movement of the AV; ([Par. 0081], see at least “braking control application”)
control system components; ([Par. 0081], see at least “braking control application”)

Claims 13 – 17, 19 describe an automated vehicle that have substantially same scope as claims 3 – 6, 9 respectively. Therefore, claims 13 – 16, 19 are rejected under 35 USC § 103 for the same reason as described in claims 3 – 7, 9 respectively above.
Claims 20 – 21 describe a non-transitory storage medium having instructions stored that have substantially same scope as claims 1, 5 respectively. Therefore, claims 20 - 21 are rejected under 35 USC § 103 for the same reason as described in claims 1, 5 respectively above.

Regarding to claim 22, the combination of Barnett and Krieger teach the non-transitory medium of claim 21.
Barnett further teaches wherein the one or more parameters comprise: probability parameters of output data associated with the one or more components, error parameters of the output data, and state parameters corresponding to an operating compliance of the one or more components with respect to the operational domain, wherein the probability parameters include a self- probability value associated with the one or more components and one or more input probability values associated with one or more other components of the components of the AV having an interdependency with the one or more components, and wherein the error parameters include a self-error value associated with the one or more components and one or more input error values associated with one or more other components of the components of the AV having an interdependency with the one or more components. ([Par. 0095], “any element relating to a particular group of components in a computer network, or electrical system, may be assigned to respective domains. Similarly, tasks involved in image processing, computer vision and any artificial intelligence processes may be assigned to particular respective domains of a system utilising these functionalities. As a further example, within a complex system elements relating to hardware systems, software applications, databases, etc. used within the system may be assigned to a “resource” domain. Any elements that utilise the elements defined within the resource domain, such as entities, terminals, processes etc., may be assigned to a separate domain, such as an “operating” domain.” This is interpreted as a particular domain class is defined by a particular group of component that share common attributes regarding to their operational compliance and functionalities. This is at least mapped to “one parameter corresponding to an operating compliance of one or more components with respect to the operational domain.”)

Claims 23 – 24 describe a non-transitory storage medium having instructions stored that have substantially same scope as claims 9 – 10 respectively. Therefore, claims 23 - 24 are rejected under 35 USC § 103 for the same reason as described in claims 9 - 10 respectively above.

Regarding to claim 27, the combination of Barnett and Krieger teach the system of claim 1.

Krieger further teaches wherein the one or more input probability values of the one or more other components is based on a self probability of the one or more other components and an input probability associated with at least one other component having an interdependency with the one or more other components. ([Par. 0012], “The Bayesian network forms a cause-effect relationship between the components and the fault events: if, in the example given above, a further component is connected to the input of the component, the input, the component and the further component are assigned to the fault event.”) [Par. 0017], “the network generation unit is designed to include effect information indicating how strongly an active chain impacts the occurrence of an error event during the generation of the Bayesian network in such a way that probabilities assigned to the direct child nodes of the active nodes are influenced, wherein an active chain comprises a node assigned to the active node and the components assigned therewith in a cause-effect relationship and the switching nodes possibly arranged between these nodes assigned to the components and the active node. Thus, an action chain comprises in a cause-effect relationship all those nodes of the Bayesian network which act as a cause on the action node. Event nodes or switching nodes which adjoin them can be direct child nodes of an active node whose probability is influenced by the effect information.” Wherein the “probabilities assigned to the child node” reads on the “input probabilities value”. The child node can be the fault event node (assigned by other component, par. [0015]) and having interdependency on the active node. The input probability applied on the child node is influenced by the probability of the parent node, so it is based on the probability of its own node and the parent node.)

Claims 2, 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barnett and Krieger in view of Wildgrube et al. (Publication No. US 20200262366 A1; hereafter Wildgrube).
Regarding to claim 2, the combination of Barnett and Krieger teach the system of claim 1.
Barnett teaches determine operational domain state of one or more component based on determined interdependencies as described in claim 1 above, but does not explicitly disclose a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components.

However, Wildgrube teaches a user interface configured to present a notification corresponding to the determined operational domain state of the one or more components. ([Par. 0053], “the OEM control system 900 also includes a stereo system 910 (e.g., radio) that provides audible confirmation (e.g., alerts, notifications, etc.) of the operational status of the working component or commands received by the working component (e.g., commands received from the hands-free calling system and/or another OEM control interface). Among other benefits, repurposing the microphone system 902 and similar OEM control interfaces increases an operator's ability to multitask (e.g., to keep his/her hands on the wheel, to operate another working component in parallel, etc.), thereby increasing overall productivity.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Barnett and Krieger to incorporate the teaching of Wildgrube. The modification would have been obvious because by presenting a notification of operational domain state of the component, it allows users to acknowledge operational status of the components.

Claim 12 describes an automated vehicle that have substantially same scope as claim 2. Therefore, claim 12 is rejected under 35 USC § 103 for the same reason as described in claim 2.
Claim 25 describes a non-transitory storage medium having instructions stored that have substantially same scope as claim 2. Therefore, claim 25 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barnett and Krieger in view of Lin et al. (Publication No. US 20150066447 A1; hereafter Lin).

Regarding to claim 8, the combination of Barnett and Krieger teaches the system of claim 6.
Barnett teaches to determine operational domain class including one or more parameters associated with one or more components of the AV having interdependency, but does not explicitly disclose the parameters comprises probability parameter including a self-error value associated with the one or more components and one or more input error values associated with the one or more other components.
	However, Lin teaches the parameters comprises probability parameter including a self-error value associated with the one or more components and one or more input error values associated with the one or more other components. ([Par. 0088], “The x-axis represents the location of nodes along a flow path. The y-axis represents the error distribution over the computational domain for each node. In this example, the error distribution is calculated as the difference between the computed solution and the exact solution. In FIG. 9, curves for three different node densities are shown (51, 101, and 201 nodes). In each pair of curves, the adaptive node distribution approach outperforms the uniform node distribution results. In the example shown, the simulation using adaptive distribution algorithm with 51 nodes produces more accurate results than the simulation using a uniform distribution with 201 nodes.” Wherein the error distribution is associated with each node of the computational domain, in other words, it indicates self-error parameter of each node.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Barnett and Krieger to incorporate the teaching of Lin. The modification would have been obvious because calculating error distribution over the computational domain for each node, it allows to produce a more accurate result or estimation of the system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barnett and Krieger in view of Lian et al. (English Translation of CN 109657797 B; hereafter Lian).
Regarding to claim 26, the combination of Barnett and Krieger teach the system of claim 1.
The combination of Barnett and Krieger teach to determine operational domain state of components based on the determined self-probabilities and input probabilities values with respect to a Bayesian model as described in claim 1 above, but do not explicitly disclose wherein the one or more processors is further configured to determine a joint trust probability based on the self-probability value and the one or more input probability values, wherein the operational domain state is determined based on the joint trust probability.

	However, Lian teaches wherein the one or more processors is further configured to determine a joint trust probability based on the self-probability value and the one or more input probability values, wherein the operational domain state is determined based on the joint trust probability. ([Par. 0070 – 0073], “The Bayesian network is based on the assumption of conditional independence, and the independence relationship is basically divided into the following three types: (1)The root node is conditionally independent; (2)Nodes with multiple parent nodes, when there is no relationship between them and the state of the parent node is given, they are conditionally independent; (3)For any node, given the state of all its parent nodes (direct parents), then the node is conditionally independent from all ancestor nodes. “; [Par. 0078], “According to the nodes and their relationship and conditional probability table, Bayesian network can express the joint probability of all nodes in the system Bayesian network model, and can calculate other Probability information for any node.”; [Par. 0080], “The Bayesian network fault diagnosis model is the abbreviation of the "fault-test conclusion" Bayesian network model, which can be expressed by a quaternion directed graph BNT=(S,T,E,P), which will be the Bayesian network BN= V in (V,E,P) is divided into two subsets of failure set S and test set T, V=S∪T, S∪T=φ, P=PS∪PDF, PS∪PDF=φ, failure probability The set is PS={Pr(s1=1), Pr(s2=1),..., Pr(sm=1)}, which covers all root node conditional probability tables in the Bayesian network fault diagnosis model; PDF={PD,PF}={[Pdij],[Pfij]} represents the detection-false alarm probability set, which can be mutually transformed with all sub-node conditional probability tables in the Bayesian network fault diagnosis model.” This can be interpreted as the Bayesian network is used for fault diagnosis based on the joint probabilities of all node in the system including parent node and dependent nodes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Barnett and Krieger to incorporate the teaching of Lian. The modification would have been obvious because considering the joint probability of all nodes in the system, it allows a more accurate diagnosis result of detecting fault. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668